Citation Nr: 0406087	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle fracture.

2.  Entitlement to service connection for skin rash on side, 
back, and face.  

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

4.  Entitlement to an effective date earlier than June 19, 
2002, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2003, the veteran testified at a hearing before the 
undersigned at the RO.  A transcript of that hearing has been 
associated with the claims folder.

Also in July 2003, the veteran submitted a timely substantive 
appeal as to the issue of service connection for residuals of 
right ankle fracture.  Thus, the Board has jurisdiction of 
this issue on appeal.  


REMAND

The veteran's service medical records document an incident of 
a sprained right ankle but no fracture.  Following service, 
in 1991, the veteran fractured his ankle and subsequently 
underwent surgical repair.  It is unclear from the record 
whether residual disability resulted from the in-service 
incident and whether the in-service trauma to the right ankle 
contributed in anyway to post-service right ankle disability.  
Thus, the Board is of the opinion that an examination is 
warranted.  

Regarding the veteran's claims associated with rashes on his 
body and face, the Board notes that the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  On 
the September 1965 induction examination report, there is a 
notation of allergic dermatitis without reference to where on 
the body the veteran was affected by his skin disorder.  
There are also notations in the service medical records as to 
rashes on his ear and in between his legs.  The veteran 
claims that he began shaving while in service and that as a 
result, he developed folliculitis barbae on his face.  He 
also contends that he developed a rash in service that 
affected his back and side.  

During a recent VA dermatology examination conducted in 
September 2003, the examiner noted the veteran's history of 
ingrown hair on his face since he began to shave in service 
and a rash with pustules that occurs as a result of shaving.  
Also noted was a hyperpigmented macular rash to the abdomen 
(left side), upper back, and right shoulder area.  Again, the 
Board notes that the record as it stands is currently 
inadequate for rating purposes, and as such, determines that 
additional development is needed.  

The veteran also alleges that his bilateral hearing loss has 
worsened since the last examination and now warrants a 
compensable rating.  

The July 2003 statement which was accepted as a substantive 
appeal of the right ankle issue also served as a notice of 
disagreement (NOD) with regard to the effective date for the 
grant of service connection for tinnitus.  If a claim has 
been placed in appellate status by the filing of an NOD, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Additionally, the RO must continue to assure that the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003 are complied 
with.  See also 38 U.S.C.A. § 5100 et seq. (West 2002).  

Therefore, the Board requests that the following directives 
be accomplished:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should be scheduled for a 
dermatology examination to determine the 
nature and etiology of any rashes 
demonstrated on the face, side, and back 
of his body.  All indicated studies and 
tests should be done.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any skin disability 
is related to the veteran's period of 
service, including the notation of 
"allergic dermatitis" on the induction 
report dated in September 1965.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
current right ankle disability.  All 
indicated studies and tests should be 
done.  The claims file should be made 
available and reviewed by the examiner in 
connection with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right ankle disability 
is related the right ankle sprain in 
service.  

4.  The RO should schedule the veteran 
for an audiological examination to 
determine the current severity of his 
bilateral hearing loss.  All indicated 
studies and tests should be done.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  

5.  The RO should issue a statement of 
the case regarding the issue of an 
earlier effective date for the award of 
service connection for tinnitus.  The 
veteran should also be advised that to 
perfect his appeal, he must submit a 
timely substantive appeal.

6.  After completion of any additional 
indicated development, the RO should 
review the issues on appeal on the basis 
of all the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




